Title: To Benjamin Franklin from John Barry, 6 March 1782
From: Barry, John
To: Franklin, Benjamin


Sir,
L.Orient March 6. 1782
The inclosed was this moment handed me, and as an Officer in the Service of the United States, I can not suffer the Subjects of America to be treated in the manner they are, without laying the Subject before your Excellency. The Author is the Son of Mr. Jacob Bright, who I am sure you must have known, as he was a Man of Property, & much respected in Philadelphia before the War—be assured Sir, the Natives of France, are not used in this manner in America— there must be a fault some where, and I am confident was it properly represented to your Excellency, you would not suffer such abuses.—
With respect I remain Sir your Excellencys Most Obt. and verry humble Servt—
John Barry
His Excellency Benja. Franklin Esqr
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Plenipotentiary for the United States / of America / Paris / Passey
